Exhibit 10.2

ALTERRA CAPITAL HOLDINGS LIMITED
2008 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is made, effective as of
the 1st day of June, 2011 (the “Grant Date”), by and between Alterra Capital
Holdings Limited (the “Company”) and W. Marston Becker (the “Grantee”).

RECITALS:

WHEREAS, the Company has adopted the Alterra Capital Holdings Limited 2008 Stock
Incentive Plan (the “Plan”) pursuant to which awards of restricted common shares
of the Company (“Common Shares”) may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted Common Shares
provided for herein (the “Restricted Stock Award”) to the Grantee in recognition
of the Grantee’s services to the Company, such grant to be subject to the terms
set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:



    Grant of Restricted Stock Award. Pursuant to Section 9 of the Plan, the
Company hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of, in the aggregate, 100,000 Common Shares in the capital of the
Company (hereinafter called the “Restricted Stock”).



    Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have the
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.



    Restrictions. Except as provided in the Plan or this Agreement, the
Restricted Stock shall be forfeited by the Grantee and all of the Grantee’s
rights to such shares shall immediately terminate without any payment or
consideration by the Company in the event of any sale, assignment, transfer,
hypothecation, pledge or other alienation of such Restricted Stock made or
attempted, whether voluntary or involuntary, and if involuntary whether by
process of law in any civil or criminal suit, action or proceeding, whether in
the nature of an insolvency or bankruptcy proceeding or otherwise, without the
written consent of the Board.



    Vesting.



      General. Except as otherwise provided herein, the restrictions described
in Section 3 above will lapse with respect to 100% of the Restricted Stock on
January 1, 2014 (the “Vesting Date”); provided, that, except as otherwise
provided herein, the Grantee remains employed by the Company or any of its
Subsidiaries through the Vesting Date. If the Grantee’s employment is terminated
at any time prior to the Vesting Date, the unvested Restricted Stock shall
automatically be forfeited without consideration upon such cessation of service,
unless otherwise provided in this Section 4.

Qualifying Termination. Upon the Grantee’s termination of employment due to a
Qualifying Termination (as defined below), the restrictions described in
Section 3 above shall lapse with respect to 100% of the Restricted Stock as of
the effective date of such Qualifying Termination. If the Grantee’s employment
is terminated other than in connection with a Qualifying Termination, the
unvested Restricted Stock, if any, shall automatically be forfeited without
consideration upon such termination of employment.

For purposes hereof, a “Qualifying Termination” shall mean a termination of
Grantee’s employment with the Company due to (i) the Grantee’s death or
Disability (as defined below), (ii) termination by the Company without Cause (as
defined below) any time on or after January 1, 2012, (iii) termination by the
Grantee for Good Reason (as defined below) any time on or after January 1, 2012,
(iv) expiration of the Term (as defined below) or (v) termination due to
Grantee’s Retirement (as defined below). The terms “Disability”, “Cause”, “Good
Reason”, “Term” and “Retirement” shall have the respective meanings set forth in
the employment agreement between the Company and the Grantee dated as of June 1,
2011 (the “Employment Agreement”).



      Change in Control. Unless otherwise determined by the Committee, the
occurrence of a Change in Control (as defined in the Plan) shall not result in
accelerated vesting of the Restricted Stock.



    Non-Solicitation. In consideration for the Restricted Stock Award granted
pursuant to this Agreement, the Grantee agrees that for a period of twelve
(12) months following the Grantee’s date of termination, the Grantee shall not,
without the prior written permission of the Company, directly or indirectly
(1) solicit, employ or retain, or encourage or cause any other person or entity
to solicit, employ or retain, any person who (i) is employed or is providing
services to the Company or any of its Subsidiaries as of the date of termination
or (ii) is or was providing services to the Company or any of its Subsidiaries
within the twelve (12) month period prior to the Grantee’s date of termination,
(2) encourage or cause any employee of the Company or any of its Subsidiaries to
breach or threaten to breach any terms of such employee’s agreements with the
Company or any of its Subsidiaries or to terminate such employee’s employment
with the Company or any of its Subsidiaries, (3) solicit business from any
persons or entities whom the Grantee knows or should know (xx) are current
clients or customers of the Company or any of its Subsidiaries, (yy) were
customers or clients of the Company or any of its Subsidiaries during the twelve
(12) month period prior to the date of termination, or (4) encourage or cause
any clients or customers of the Company or any of its Subsidiaries to cancel or
terminate any business relationship with the Company or any of its Subsidiaries.
The Company’s sole remedy upon Grantee’s breach of this Section 5 shall be that,
if Grantee willfully and materially breaches the provisions of this Section 5,
Grantee shall forfeit the unvested portion, if any, of the Restricted Stock and,
if vesting of the Restricted Stock was previously accelerated pursuant to
Section 4 and such breach occurred prior to the Vesting Date (without regard to
such acceleration), the Company shall be entitled to recover from Grantee the
Restricted Stock granted pursuant to this Agreement or the value thereof.



    Tax Withholding. In the event that the Company determines that tax
withholding is required with respect to the Grantee, the Grantee shall be
required to pay to the Company, and the Company shall have the right to deduct
from any compensation paid to the Grantee pursuant to the Plan, the amount of
any required withholding taxes in respect of the Restricted Stock Award and to
take such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding and taxes. The Committee may
permit the Grantee to satisfy the withholding liability: (a) in cash, (b) by
having the Company withhold from the number of Common Shares otherwise issuable
or deliverable pursuant to the settlement of the Restricted Stock Award a number
of shares with a Fair Market Value equal to the minimum withholding obligation,
(c) by delivering Common Shares owned by the Grantee that are Mature Shares, or
(d) by a combination of any such methods. For purposes hereof, Common Shares
shall be valued at Fair Market Value.



    Rights as Shareholder; Dividends. The Grantee shall be the record owner of
the Restricted Stock unless and until such Restricted Stock is sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company, including, without limitation, voting rights, if
any, with respect to the Restricted Stock and the right to receive dividends, if
any, declared by the Company on its Common Shares.



    Compliance with Laws and Regulations. The issuance and transfer of Common
Shares shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Common Shares may be listed at the time of
such issuance or transfer.



    No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Subsidiaries to terminate the Grantee’s employment at any time.



    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be delivered by personal
delivery, courier service, registered or certified first class mail, return
receipt requested, or facsimile:

If to the Company:

Alterra Capital Holdings Limited

Alterra House

2 Front Street

Hamilton HM 11

Bermuda

If to the Grantee, at the Grantee’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if sent by facsimile.



    Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.



    Beneficiary. The Grantee may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the beneficiary shall be deemed to be the
Grantee’s spouse or, if the Grantee is unmarried at the time of death, his or
her estate.



    Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Grantee and
the beneficiaries, executors and administrators, heirs and successors of the
Grantee.



    Amendment of Restricted Stock Award. Subject to Section 15 of this
Agreement, the Committee at any time and from time to time may amend the terms
of this Restricted Stock Award; provided, however, the Grantee’s rights under
this Restricted Stock Award shall not be materially and adversely affected by
any such amendment without the Grantee’s consent.



    Adjustments. Pursuant to Section 12 of the Plan, the Committee in its sole
discretion may make adjustments to this Restricted Stock Award.



    Governing Law. This Agreement shall be governed by the laws of Bermuda.



    Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding and
conclusive on the Company and the Grantee.



    Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.



    Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.



    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

ALTERRA CAPITAL HOLDINGS LIMITED

By:
Name: Joseph W. Roberts
Title: Chief Financial Officer


GRANTEE

By:      

W. Marston Becker

2